                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION
DEONZAE JOHNSON,                               )
                                               )
                  Plaintiff,                   )
                                               )
           vs.                                 )   Case No. 4:18-CV-1537 PLC
                                               )
ANDREW M. SAUL,1                               )
Commissioner of Social Security                )
                                               )
                  Defendant.                   )


                                MEMORANDUM AND ORDER

         Plaintiff Deonzae Johnson seeks review of the decision by Defendant Social Security

Commissioner Andrew M. Saul denying his applications for Disability Insurance Benefits (DIB),

Supplemental Security Income (SSI), and Child Insurance Benefits under the Social Security

Act. For the reasons set forth below, the case is reversed and remanded.

    I.      Background and Procedural History

         In July 2015, Plaintiff, who was born October 25, 1993, filed applications for DIB, SSI,

and Child’s Insurance Benefits2 alleging that he became disabled on May 12, 2015 due to

paranoid schizophrenia, psychosis, and schizo-affective disorder. (Tr. 86, 96, 106). The Social

Security Administration (SSA) denied Plaintiff’s claims, and his mother Kimberly Johnson filed

a timely request for a hearing before an administrative law judge (ALJ). (Tr. 119-28, 129-31)

         In November 2017, the ALJ conducted a hearing by videoconference at which Plaintiff,

Ms. Johnson, and a vocational expert testified. (Tr. 55-78) In a decision dated March 7, 2018,

1
  At the time this case was filed Nancy A. Berryhill was the Deputy Commissioner of Social
Security.
2
  The SSA denied Plaintiff’s previous applications for Child’s Insurance Benefits in February
2012 and August 2012. (Tr. 107)
the ALJ found that Plaintiff “has not been under a disability, as defined in the Social Security

Act, from May 12, 2015, through the date of this decision[.]” (Tr. 25-36) Plaintiff filed a

request for review of the ALJ’s decision with the SSA Appeals Council and submitted new

evidence, including school records from Forest Park Community College and treatment records

from “Psych Care Consultants.” (Tr. 1-7) The SSA Appeals Council denied review. (Id.)

Plaintiff has exhausted all administrative remedies, and the ALJ’s decision stands as the SSA’s

final decision. Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

   II.      Evidence before the ALJ

         Plaintiff testified that he was twenty-four years old and had a high school diploma. (Tr.

55-56). He had been attending Forest Park Community College for “two or three years,” but

remained at “a freshman level” because it was “hard to pretty much adapt. The voices or

whatever in my head keeps pretty much…distracting me 24/7….” (Tr. 56)

         Plaintiff previously worked at Wendy’s as a “lead closer,” or cleaner. (Tr. 57) Plaintiff

testified that Wendy’s “was just using me, because they knew, like, I was moving fast, ADHD,”

and he “ended up leaving, because it was new management.” (Tr. 57-58) Plaintiff had also

worked as lead closer at Hardee’s, but he left that job because “I just felt like I’ll just stick with

school, do something else, because it wasn’t getting me nowhere, just sitting there, working.”

(Tr. 58) Plaintiff stated he also cooked at the restaurants. (Tr. 59) Prior to working at Hardee’s,

Plaintiff worked “off and on” performing “little assembly line jobs” for American Staffing. (Id.)

         When the ALJ asked Plaintiff what medical conditions prevented him from working,

Plaintiff answered: “I mean, I guess whatever it is, the bipolar-ness or the schizophrenia…I just

know I hear voices, so the voices have me just all over the place.” (Tr. 60) Plaintiff explained

that the voices said “negative things, to kill, harm my family, different things like that, and then,



                                                  2
when they come down to it, like I try to stray [sic] away and isolate myself from everyone.” (Id.)

Plaintiff stated that he heard the voices daily and did not know what triggered them. (Id.)

Plaintiff also stated that his “mind just black[s] out sometimes.” (Tr. 62)

       On a typical day, Plaintiff spent time alone and “every now and then, I just do whatever

the task is, but…it just be hard for me to get through certain tasks, because…I start stuff and

move on.” (Tr. 61) Plaintiff testified that he used to help his grandfather “cut the grass” but he

“stopped using hedge cutters, because I tried to harm an animal, but I thought it was…something

else….I thought it was, like, demons or something….” (Tr. 61) In regard to sleep, Plaintiff

stated “I barely get that much sleep. All I do is just stay woke at night. I walk around and just

do random stuff,” such as drawing, listening to music, or being “stuck in…a spiritual trance or

something.” (Tr. 64-65) Plaintiff did not socialize because “all my old friends is pretty much

drug addicts.” (Tr. 65)

       Plaintiff affirmed that he had a history of drug use but stated he stopped using drugs in

2015 in the hopes that, “if I do this, maybe the voices will stop[.]”3 (Tr. 62) Despite no longer

using drugs, “I still hear everything. It’s the same thing, so I just try to cope and deal with it.”

(Id.) When the ALJ asked what was significant about his May 2015 alleged onset date, Plaintiff

explained that he smoked K2 and began “tripping, doing odd stuff” and heard “voices that pretty

much wanted me to harm my family[.]” (Tr. 63) Plaintiff was subsequently hospitalized for “the

whole summer.” (Tr. 64)

       Ms. Johnson also testified at the hearing.       (Tr. 69)   She stated that Plaintiff lived

“between my home and his grandfather’s” because “it’s better for him to stay with my parents, to

watch him at every move. . . .” (Tr. 69, 70) Ms. Johnson testified that Plaintiff had been


3
 Plaintiff stated: “I did every single drug except for mushrooms.” (Tr. 63) He had not used
“meth, cocaine, anything other than marijuana since 2015.” (Id.)
                                                 3
attending Forest Park for four years and was still taking the same reading and math courses “that

they gave him the first semester that he started school.” (Tr. 70) Ms. Johnson explained that she

had decided to “keep him in school just to be able to try to go on with his life…regardless if he

passes the courses or not.” (Tr. 71)

       When Plaintiff’s counsel asked Ms. Johnson about Plaintiff’s behaviors that she

considered “concerning,” she answered: “He can’t concentrate. I write things down, a list of

things for him to do.      He’s not allowed to cook.         He’s not allowed to wash….Lack of

concentration, talking to himself. I feel that a lot of religion is spoke on when he’s having, like,

these crashes.” (Tr. 70) Ms. Johnson described “crashes” that Plaintiff experienced about “once

a week,” during which “it’s kind of like it’s a different person. One minute, he’s talking. The

second, it’s kind of like he’s staring in space….With the religion, it’s kind of like certain people

are the devil. He’s hearing spirits talk to him. . . .” (Tr. 70-71)

       Ms. Johnson stated that Plaintiff had been seeing Dr. Malik for the last two or three years,

and he received 400-milligram Abilify injections once a month. (Tr. 71) Ms. Johnson stated that

Plaintiff worked eight or nine months at Wendy’s and “maybe two months” at Hardee’s. (Tr. 72)

Ms. Johnson testified that she was “happy” when Plaintiff got the job at Wendy’s “so he’ll be

able to have, you know, money, interact with people, and everything just kind of went downhill.

He was starting to miss days. He wasn’t concentrating. He had burnt himself on the job. . . .”

(Tr. 72)

       Finally, a vocational expert testified that Plaintiff’s past work was classified as “cook,

fast-food[,]” which was “SVP 5, medium.” (Tr. 74) The ALJ asked the vocational expert to

consider a hypothetical individual with Plaintiff’s age, education, and work experience who had

no exertional limitations but who “must avoid all exposure to dangerous machinery…and must



                                                   4
avoid all exposure to unprotected heights[]” and who could “perform work limited to simple,

routine tasks and can have occasional interaction with the public, coworkers, and supervisors.”

(Tr. 74) The vocational expert testified that such an individual would not be able to do any of

Plaintiff’s past work but would be able to perform other work in the national economy, including

the jobs of cleaner, industrial; laundry laborer; and kitchen helper. (Tr. 75) The vocational

expert stated that all three jobs would remain available if the hypothetical individual also “could

have few workplace changes and no fast-paced production work.” (Id.)

          The ALJ then asked the vocational expert, whether the hypothetical individual would be

able to maintain employment if he was “off task for 15% of the day in addition to regularly

scheduled breaks.” (Tr. 76) The vocational expert answered that this was not covered by the

Directory of Occupational Titles (DOT) but, based on her review of “professional resources,”

she believed that being off task fifteen percent of the day would be job-preclusive. (Id.) When

the ALJ added the limitation of needing “to be reminded of job tasks one to two times per day,

past the training period,” the vocational expert affirmed that “this, alone, is job-preclusive.” (Tr.

76-77)

          With respect to Plaintiff’s medical treatment records, the Court adopts the facts Plaintiff

provided in his statement of material facts and admitted by the Commissioner. [ECF Nos. 23-1,

30-1] The Court addresses specific facts related to the issues Plaintiff raises as needed in the

discussion below.

   III.      Standard for Determining Disability Under the Act

          To be eligible for benefits under the Social Security Act, a claimant must prove he or she

is disabled. 42 U.S.C. § 423 (a)(1); Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001).

The Act defines disability as “the inability to do any substantial gainful activity by reason of any



                                                   5
medically determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period not less than 12 months.”

42 U.S.C. § 423(d)(1)(A); See also 20 C.F.R. § 416.905(a). The impairment must be “of such

severity that [the claimant] is not only unable to do his previous work but cannot, considering his

age, education, and work experience, engage in any other kind of substantial gainful work which

exists in the national economy ....” 42 U.S.C. § 1382c(a)(3)(B).

         To determine whether a claimant is disabled, the Commissioner engages in a five-step

evaluation process. See 20 C.F.R. §§ 404.1520, 416.920; see also McCoy v. Astrue, 648 F.3d

605, 511 (8th Cir. 2011). Those steps require a claimant to show that he or she: (1) is not

engaged in substantial gainful activity; (2) has a severe impairment or combination of

impairments which significantly limits his or her physical or mental ability to do basic work

activities or (3) has an impairment which meets or exceeds one of the impairments listed in 20

C.F.R., Subpart P, Appendix 1; (4) is unable to return to his or her past relevant work; and (5) the

impairments prevent him or her from doing any other work. Id.

         Prior to step four, the Commissioner must assess the claimant’s residual functional

capacity (RFC), which is “the most a claimant can do despite [his or her] limitations.” Moore v.

Astrue, 572 F.3d 520, 523 (8th Cir. 2009) (citing 20 C.F.R. 404.1545(a)(1)); see also 20 C.F.R.

§§ 416.920(e), 416.945(a)(1). Through step four, the burden remains with the claimant to prove

that he or she is disabled. Moore, 572 F.3d at 523. At step five, the burden shifts to the

Commissioner to establish that, given the claimant’s RFC, age, education, and work experience,

there are a significant number of other jobs in the national economy that the claimant can

perform. Id.; Brock v. Astrue, 674 F.3d 1062, 1064 (8th Cir. 2012).

   IV.      ALJ Decision



                                                 6
           Applying the foregoing five-step analysis, the ALJ found that Plaintiff: (1) had not

engaged in substantial gainful activity during the period from his alleged onset dates of May 4,

2014 or May 12, 2015 through his date last insured of September 30, 2016; and (2) had the

severe impairments of “polysubstance use disorder, amphetamine induced psychotic disorder

with hallucinations, attention deficit hyperactivity disorder (ADHD), schizophrenia and bipolar

disorder, which was diagnosed September 2015.” (Tr. 28) At step three, the ALJ found that

Plaintiff did not have an impairment or combination of impairments that met or medically

equaled the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix

1. (Id.)

           The ALJ reviewed Plaintiff’s testimony and medical records and determined that, while

his “medically determinable impairments could reasonably be expected to cause some of the

alleged symptoms,” Plaintiff’s “statements concerning the intensity, persistence and limiting

effects of these symptoms are not entirely consistent with the medical evidence and other

evidence in the record[.]” (Tr. 32) For example, although Plaintiff testified that Ms. Johnson did

not allow him to drive, treatment notes reflected that he was involved in a car accident in

February 2017. (Id.) Also, Plaintiff and Ms. Johnson testified that Plaintiff was “not allowed to

cook” and had difficulty using his hands, completing tasks, and following instructions, but there

was evidence that Plaintiff previously worked as a cook and was “active with his grandfather;

learning to change the oil, yard work, and cooking.” (Id.) Finally, the ALJ found that Plaintiff’s

full course load at community college undermined the alleged severity of his impairments. (Id.)

           The ALJ acknowledged Plaintiff’s “mental health issues” and “two inpatient stays in

2015,” but observed that those hospitalizations were attributed to “drug induced psychosis.” (Tr.

32-33) In addition, although Plaintiff was hospitalized for psychosis in 2017, he was “focused,



                                                 7
goal oriented, alert with appropriate calmness and reality, with no psychosis symptoms” at the

time of discharge. (Tr. 33)

        The ALJ determined that Plaintiff had the RFC to perform a full range of work at all

exertional levels with the following non-exertional limitations: “The claimant must avoid all

exposure to dangerous machinery and avoid all exposure to unprotected heights. The claimant

can perform simple, routine tasks, and can have occasional interaction with supervisors,

coworkers and the public.” (Tr. 30) At step four of the sequential evaluation, the ALJ found that

Plaintiff was unable to perform his past relevant work. (Tr. 34) However, based on the

vocational expert’s testimony, the ALJ found that there existed a significant number of jobs in

the national economy that Plaintiff was able to perform, including those of cleaner industrial,

laundry laborer, and kitchen helper. (Tr. 35) The ALJ therefore concluded that Plaintiff was not

disabled. (Tr. 36)

   V.      Discussion

        Plaintiff claims that substantial evidence does not support the ALJ’s decision because the

ALJ: (1) failed to properly evaluate and provide “good reasons” for discrediting the opinion of

Plaintiff’s treating psychiatrist; and (2) improperly assigned “considerable weight” to the opinion

of a non-examining psychological consultant. [ECF No. 23] The Commissioner counters that

the ALJ properly evaluated the medical opinion evidence. [ECF No. 30]

        A. Standard of Judicial Review

        A court must affirm an ALJ’s decision if it is supported by substantial evidence. 42

U.S.C. § 405(g). “Substantial evidence is less than a preponderance, but is enough that a

reasonable mind would find it adequate to support the Commissioner’s conclusion.” Chesser v.

Berryhill, 858 F.3d 1161, 1164 (8th Cir. 2017) (quoting Prosch v. Apfel, 201 F.3d 1010, 1012



                                                8
(8th Cir. 2000)). The Court must consider “both evidence that supports and evidence that

detracts from the ALJ’s decision, [but it] may not reverse the decision merely because there is

substantial evidence support[ing] a contrary outcome.” Id. (quoting Prosch, 201 F.3d at 1012)

(internal quotation marks omitted).

       A court does not “reweigh the evidence presented to the ALJ, and [it] defer[s] to the

ALJ’s determinations regarding the credibility of testimony, as long as those determination are

supported by good reasons and substantial evidence.” Renstrom v. Astrue, 680 F.3d 1057, 1064

(8th Cir. 2012) (quoting Gonzales v. Barnhart, 465 F.3d 890, 894 (8th Cir. 2006)). Therefore, a

court must affirm the ALJ’s decision if “it is possible to draw two inconsistent positions from the

evidence and one of those positions represents the ALJ’s findings[.]” Wright v. Colvin, 789 F.3d

847, 852 (8th Cir. 2015) (quoting Perkins v. Astrue, 648 F.3d 892, 897 (8th Cir. 2011)).

       B. Treating psychiatrist’s opinion

       Plaintiff claims the ALJ failed to properly evaluate the opinion of Plaintiff’s treating

psychiatrist, Dr. Malik. More specifically, Plaintiff contends that the “evidence that the ALJ

cites to in support of her reasons for affording partial weight to the treating physician are not

sufficient.” [ECF No. 23 at 4] In response, the Commissioner asserts that the ALJ properly

assigned Dr. Malik’s opinion “some weight” and incorporated his limitations in the RFC.

        “A treating physician’s opinion regarding an applicant’s impairment will be granted

controlling weight, provided the opinion is well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence in the

record.” Reece v. Colvin, 834 F.3d 904, 908-09 (8th Cir. 2016) (internal quotations omitted). A

treating physician’s opinion, however, “does not automatically control, since the record must be

evaluated as a whole.” Id. at 909 (internal quotation omitted). “The ALJ may discount or



                                                9
disregard such an opinion if other medical assessments are supported by superior medical

evidence, or if the treating physician has offered inconsistent opinions.” Hamilton v. Astrue, 518

F.3d 607, 610 (8th Cir. 2008) (quotation omitted).

       If an ALJ declines to give controlling weight to a treating physician’s opinion, the ALJ

must consider the following factors in determining the appropriate weight: length and frequency

of the treatment relationship; nature and extent of the treatment relationship; evidence provided

by the source in support of the opinion; consistency of the opinion with the record as a whole;

and the source’s level of specialization. 20 C.F.R. §§ 404.1527(c), 416.927(c). Whether the

ALJ grants a treating physician’s opinion substantial or little weight, “[t]he regulations require

that the ALJ ‘always give good reasons’ for the weight afforded to a treating physician’s

evaluation.”    Reed v. Barnhart, 399 F.3d 917, 921 (8th Cir. 2005) (quoting 20 C.F.R. §

404.1527(d)(2)).

       Dr. Malik began treating Plaintiff in June 2015 when Plaintiff was admitted at Center

Pointe Hospital for psychosis, depression, and thoughts of harming himself and Ms. Johnson.

(Tr. 346) After Plaintiff’s discharge five days later, Dr. Malik continued overseeing Plaintiff’s

mental health treatment and managing his medications through, at least, May 2018. (Tr. 18)

       Dr. Malik completed a mental RFC questionnaire for Plaintiff in August 2017. (Tr. 445-

49)   Dr. Malik reported that Plaintiff had moderate-to-severe bipolar disorder, and his

medications included monthly 400-mg Abilify injections, as well as benztropine, Remeron,

Vyanse, and Fanapt. (Tr. 445) Dr. Malik noted that Plaintiff was compliant with his medication

and had experienced “some improvement.” (Id.) Dr. Malik recorded the following clinical

findings:      “flat affect, poor eye contact, suspicious, guarded, irritable/negative mood,

decompensate under stress, not able to cope, [decreased] ability to function adequately, has to be



                                               10
reminded to perform” activities of daily living (ADLs).”4 (Id.) Dr. Malik described Plaintiff’s

prognosis as “fair” and estimated that Plaintiff’s impairments or treatment would cause him to be

absent from work “more than 4” days per month. (Tr. 445, 449)

       On a checklist of “mental abilities and aptitudes needed to do unskilled work,” Dr. Malik

noted that Plaintiff was either “unable to meet competitive standards” or “seriously limited but

not precluded” in fourteen of the sixteen areas.5 Significantly, Dr. Malik found that Plaintiff was

“unable to meet competitive standards” in the following areas:             “remember work-like

procedures”; “sustain an ordinary routine without special supervision”; “work in coordination

with or proximity to others without being unduly distracted”; “accept instructions and respond

appropriately to criticism from supervisors”; and “deal with normal work stress.” (Tr. 447)

Where the form prompted him to explain those findings, Dr. Malik wrote:              “pt has poor

concentration and focus, unable to remember to do ADL’s, has to be reminded; unable to cope

with stress, decompensates; mood swings, will isolate, decreased energy and motivation, sleep

varies.” (Id.)

       The ALJ considered Dr. Malik’s opinion and assigned it “partial weight” because “I find

portions of this opinion seem excessive as compared to the treatment records.”            (Tr. 34)



4
  On a checklist form, Dr. Malik noted that Plaintiff exhibited the following “signs and
symptoms”: “blunt, flat or inappropriate affect”; “mood disturbance”; “difficulty thinking or
concentrating”; “persistent disturbances of mood or affect”; “paranoid thinking or inappropriate
suspiciousness”; “emotional withdrawal or isolation”; “bipolar syndrome with a history of
episodic periods manifested by the full symptomatic picture of both manic and depressive
syndromes…”; “intense and unstable interpersonal relationships and impulsive and damaging
behavior”; “pathologically inappropriate suspiciousness or hostility”; “easy distractibility”; and
“sleep disturbance.” (Tr. 446)
5
  The form defined “unable to meet competitive standards” to mean that the “patient cannot
satisfactorily perform this activity independently, appropriately, effectively, and on a sustained
basis in a regular work setting.” (Tr. 447) “Seriously limited, but not precluded” was defined as
“the ability to function in this area is seriously limited and less than satisfactory, but not
precluded in all circumstances.” (Id.)
                                                11
Specifically, the ALJ stated that Dr. Malik’s limitations were inconsistent with evidence that

Plaintiff: (1) was “able to accept instructions in cooking, yard work, and how to change oil”; (2)

admitted to using drugs in 2015 and “experienced two inpatient stays as a result of drug induced

psychosis”; (3) showed improvement in May 2016 and January 2017; and (4) was “enrolled in a

full college course load.” (Id.) The ALJ therefore assigned “some weight” to Dr. Malik’s

opinion that Plaintiff had limited abilities to interact appropriately with the general public,

maintain socially appropriate behavior, adhere to basic standards of neatness and cleanliness,

travel to unfamiliar places, and use public transportation. (Tr. 34) The ALJ found that Plaintiff

could, however, sustain employment that involved “simple routine tasks” and “occasional

interaction with supervisors, coworkers, and the public.” (Tr. 30)

       In regard to the ALJ’s finding that Plaintiff was able to accept instructions in cooking,

yard work, and oil changes, Plaintiff suggests that the ALJ mischaracterized a note in Plaintiff’s

medical records.   In April 2016, Nurse Practitioner (NP) Stecher, who worked with Dr. Malik

and regularly treated Plaintiff, wrote: “[Plaintiff c]ontinues to stay with Grandfather and it’s

having a positive effect. Grandfather is teaching him yardwork, oil changes, cooking and

keeping him involved in life activities.”6 (Tr. 466)

       This April 2016 note must be viewed in the context of the record as a whole. Plaintiff’s

treatment notes from February and March 2016 reveal that Plaintiff, who had been living with

Ms. Johnson, moved in with his grandfather “while mom works 2 jobs.” (Tr. 462, 466) Ms.

Johnson explained this move at the hearing, stating: “…it’s better for [Plaintiff] to stay with my

parents, to watch him at every move….” (Tr. 70) In March, NP Stecher wrote that Plaintiff



6
 At that same appointment, NP Stecher also observed Plaintiff’s: suspicious guarded attitude;
dysthymic, irritable mood; flat affect; impaired concentration; moderately impaired judgment;
and limited insight. (Tr. 466)
                                                12
“needs constant direction and supervision for any task completion including ADL’s.” (Tr. 464)

Furthermore, Plaintiff testified at the November 2017 hearing that he no longer helped his

grandfather cut the grass because Plaintiff “stopped using hedge cutters, because I tried to harm

an animal, but I thought it was…something else….I thought it was, like, demons or

something….” (Tr. 61) The fact that Plaintiff was able to perform certain activities with his

grandfather’s assistance and supervision did not undermine Dr. Malik’s opinion as to the

debilitating effects of his mental impairments.

       Plaintiff also challenges the ALJ’s suggestion that two of Plaintiff’s inpatient stays were

the result of drug-induced psychosis.        While Dr. Malik’s notes referred to an earlier

hospitalization at Mercy Hospital from June 10 through June 22, 2015 “for drug use and

psychosis,” the administrative record contained documentation of Plaintiff’s later stays at Center

Point Hospital in June 2015 and July 2017. According to those records, when Plaintiff arrived at

Center Pointe Hospital on June 24, 2015, his urine drug screen was negative. (Tr. 352) As Dr.

Malik noted the following month, “it all started on 9th of June after he smoked [marijuana] but

then he continued to have psychotic [symptoms] and [auditory hallucinations]” (Tr. 414) When

Plaintiff was readmitted to Center Pointe Hospital in July 2017 due to “increase in psychosis,

delusions and paranoia,” he tested negative for drugs. (Tr. 436-37) Nothing in Plaintiff’s

medical records establishes that Plaintiff’s most recent psychotic episodes were drug-induced.

       Next, Plaintiff argues that the ALJ improperly relied on isolated evidence of

improvement in May 2016 and January 2017 to discredit Dr. Malik’s opinion. The ALJ stated

that “[b]y May 2016, the claimant is smiling, affect improved and he reported feeling better” and

“[w]hile in January 2017, the claimant is noted having a flat affect and not sleeping well, his

mood was fairly stable and he was getting ready for final exams.” (Tr. 34)



                                                  13
       An ALJ errs when she “relies[] too heavily on indications in the medical record that [the

claimant] was ‘doing well,’ because doing well for the purposes of a treatment program has no

necessary relation to a claimant’s ability to work or to her work-related functional capacity.”

Hutsell v. Massanari, 259 F.3d 707, 712 (8th Cir. 2001). See also Nowling v. Colvin, 813 F.3d

1110, 1123 (8th Cir. 2016). Furthermore, “[i]t is inherent in psychotic illnesses that periods of

remission will occur, and that such remission does not mean that the disability has ceased.

Indeed, one characteristic of mental illness is the presence of occasional symptom-free periods.”

Andler v. Chater, 100 F.3d 1389, 1393 (8th Cir. 1996) (internal citations omitted).

       Although Plaintiff demonstrated improvement with medication in 2016, the record

reflects a decline after January 2017. In February, Ms. Johnson informed NP Stecher that

Plaintiff failed two of his college courses, “continue[d] to readily decompensate with stress,” and

needed reminders “to cut his nails, shower, dress, etc.”        (Tr. 473)    When Plaintiff was

hospitalized in July 2017, he was “talking about being an Egyptian God,” he reported auditory

hallucinations, and his “thought process was disorganized and delusional.” (Tr. 436) Moreover,

Dr. Malik and NP Stecher prescribed several different psychotropic medications for Plaintiff and

regularly adjusted the dosages, suggesting that Plaintiff’s symptoms were not controlled. The

limited evidence of improvement in Plaintiff’s condition did not support the ALJ’s decision to

discount Dr. Malik’s medical opinion.

       Finally, Plaintiff asserts the ALJ erred in finding that the “fact that the claimant is

enrolled in a full college course load also does belies [sic] the opinion of Dr. Malik who note

[sic] that the claimant cannot deal with stress.” (Tr. 34) Plaintiff testified at the hearing that,

despite attending community college for “two or three years,” he remained at “a freshman level.”

(Tr. 56) Ms. Johnson testified that Plaintiff had been attending community college for four years



                                                14
and had yet to pass his first-semester, freshman-level reading and math courses. (Tr. 71)

Plaintiff’s academic transcript reveals that Plaintiff had “attempted” sixty hours of course work

and “passed” only twenty-one.7 (Tr. 80-84) In light of this evidence, Plaintiff’s academic

performance did not, in fact, undermine Dr. Malik’s opinion that Plaintiff was unable to deal

with normal work stress.

       Based on the above, the Court agrees with Plaintiff’s assertion that the ALJ failed to

provide “good reasons” for discrediting Dr. Malik’s medical opinion. Dr. Malik was a specialist

in the area upon which he rendered his opinion and he and his staff treated Plaintiff regularly

(and sometimes several times per week) for over two years. Additionally, Dr. Malik’s opinion

was consistent with his own treatment notes and the record as a whole. Under the regulations

applicable to Plaintiff’s claim, Dr. Malik’s opinion was entitled to controlling weight. See 20

C.F.R. §§ 404.1527(c)(2)(i), 416.927(c)(2)(i). “Confronted with a decision that fails to provide

‘good reasons’ for the weight assigned to a treating physician’s opinion, the district court must

remand.” Land v. Berryhill, No. 4:16-CV-768 NCC, 2017 WL 4236976, at *7 (E.D. Mo. Sep.

25, 2017) (quoting Clover v. Astrue, 4:07-CV-574-DJS, 2008 WL 3890497, at *12 (E.D Mo.

Aug. 19, 2008)).

       C. Non-examining expert opinion

       Plaintiff argues the ALJ erred in assigning “considerable weight” to the opinion of Dr.

Morgan, the state agency consulting psychologist. Opinions from medical sources who have

treated a claimant typically receive more weight than opinions from one-time examiners or non-

examining sources. See 20 C.F.R. §§ 404.1527, 416.927. However, the rule is not absolute; a



7
  Plaintiff’s college transcripts are part of the administrative record on appeal because the
Appeals Council considered them in denying review of the ALJ’s decision. Davidson v. Astrue,
501 F.3d 987, 990 (8th Cir. 2007); Bergmann v. Apfel, 207 F.3d 1065, 1068 (8th Cir. 2000).
                                               15
treating physician’s opinion may be disregarded in favor of other opinions if it does not find

support in the record. See Prosch, 201 F.3d at 1012-13; Casey v. Astrue, 503 F.3d 687, 692 (8th

Cir. 2007).

       Dr. Morgan reviewed Plaintiff’s medical records and completed a psychiatric review

technique and mental RFC assessment in October 2015. (Tr. 90-93) Based on his review, Dr.

Morgan found that Plaintiff had schizophrenia and other psychotic disorders, ADD/ADHD,

substance addiction disorders, and affective disorders. (Tr. 89-90) Dr. Morgan determined that,

as a result of his mental impairments, Plaintiff had: mild restrictions in activities of daily living;

moderate difficulties in social functioning and maintaining concentration, persistence, or pace;

and “one or two” episodes of decompensation, each of extended duration. (Tr. 90) Dr. Morgan

concluded: “Despite claimant’s impairments, the medical evidence shows that claimant has the

capacity to perform…work activities.” (Tr. 93)

       The ALJ considered Dr. Morgan’s opinion and assigned it “considerable weight.” (Tr.

33)   In particular, the ALJ accepted Dr. Morgan’s finding that Plaintiff’s difficulties with

concentration would restrict him to simple, unskilled work. However, the ALJ found that, based

on Plaintiff’s history of hearing voices, he also required “some limitation in interaction” with

others. (Id.)

       “[T]he opinion of a nonexamining consulting physician is afforded less weight if the

consulting physician did not have access to relevant medical records including relevant medical

records made after the date of evaluation.” McCoy, 648 F.3d at 616 (citing Wildman v. Astrue,

596 F.3d 959, 968 (8th Cir. 2010)). Here, Dr. Morgan reviewed Plaintiff’s medical records more

than two years before the ALJ issued her decision. During the period of time between his

evaluation and the ALJ’s decision, Plaintiff continued receiving treatment for his mental



                                                 16
impairments, was diagnosed with bipolar disorder, and experienced significant psychiatric

events, including a psychiatric hospitalization. In light of these circumstances, the ALJ erred in

according considerable weight to Dr. Morgan’s opinion.

   VI.      Conclusion

         For the reasons stated above, the Court finds that the ALJ failed to properly weigh Dr.

Malik’s and Dr. Morgan’s opinions and thus failed to properly assess Plaintiff’s disability claim

such that substantial evidence does not support the ALJ’s determination. See, e.g., Gordon v.

Astrue, 801 F.Supp.2d 846, 859 (E.D.Mo. 2011). Accordingly,

         IT IS HEREBY ORDERED that pursuant to sentence four of 42 U.S.C. § 405(g), the

decision of the Commissioner is REVERSED and this cause is REMANDED to the

Commissioner for further proceedings consistent with this opinion.

         An order of remand shall accompany this memorandum and order.



                                                    PATRICIA L. COHEN
                                                    UNITED STATES MAGISTRATE JUDGE

Dated this 17th day of December, 2019




                                               17
